            Case 1:21-cv-02175-CM Document 3 Filed 03/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IFEOMA EZEKWO,
                             Plaintiff,
                       -against-
ST. PHILLIP NERI, CATHOLIC CHURCH,
BRONX, NEW YORK; ARCHDIOCESE OF NEW
YORK; AMERICAN COUNCIL OF CATHOLIC
BISHOPS; POPE FRANCIS AND VATICAN;                               21-CV-2175 (CM)
RICHARD A. COPPOLA; REV. MSGR. JOSEPH P.
LAMORTE; JOHN DIBATTISTA; MONSIGNOR                              CIVIL JUDGMENT
KEVIN SULLIVAN; ARI ZERVOUDIS; CATHOLIC
HOMES; LOUIS L. STANTON, Individually and in
his official capacity as Justice of the Federal Southern
District of New York Court New York; NORMA
RUIZ, Individually and in her official capacity as
Justice of the Superior Court of New York, Bronx, et
al; AND JOHN (or JANE) DOES 1-10,
                             Defendants.

         Pursuant to the order issued March 19, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice to the pending action under docket number 20-CV-9505 (LLS).

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     March 19, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
